NO. 07-05-0134-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                  MAY 19, 2006
                         ______________________________

         SOUTHERN FARM BUREAU CASUALTY INSURANCE COMPANY,

                                                                     Appellant

                                            v.

          GERY FRANKLIN, as next friend of ZACHARY WALKER, a minor,

                                                                     Appellee
                       _________________________________

            FROM THE 286th DISTRICT COURT OF HOCKLEY COUNTY;

               NO. 04-08-19,676; HON. H. BRYAN POFF, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      This case involves cross motions for summary judgment. The motion of Southern

Farm Bureau Casualty Insurance Company (Farm Bureau) was denied while that of Gery

Franklin, as next friend of Zachary Walker (Zachary), a minor, was granted. Among the

various issues urged by Farm Bureau, we address only that involving whether the term

“bodily injury” contained in an underinsured motorist policy encompassed claims for mental
anguish asserted through a bystander liability cause of action. Following Supreme Court

precedent, we hold that it does not and reverse the summary judgment.

         As previously alluded to, Zachary witnessed his mother incur injury in an auto

accident. Thereafter, he made a claim for mental anguish upon Farm Bureau via an

underinsured motorist policy acquired by his mother from that insurer. Farm Bureau

denied coverage. Via its supplemental motion for summary judgment, it asserted, among

other things, that the policy simply obligated it to recompense Zachary for “bodily injury”

and that mental anguish was not such injury. We agree on the basis of the Texas

Supreme Court’s opinion in Trinity Universal Ins. Co. v. Cowan, 945 S.W.2d 819 (Tex.

1997).

         In Trinity, the court held that the phrase “bodily injury” appearing in an insurance

policy does not encompass purely emotional injuries such as mental anguish, unless the

policy states otherwise. Id. at 823. That decision binds us and controls the outcome here.

So, because 1) Farm Bureau contracted only to recompense Zachary for “bodily injury,”

2) the policy at issue failed to define that phrase as including emotional or mental injury,

and 3) Zachary sought (via his bystander liability claim) recovery solely for mental anguish,

Farm Bureau was entitled to judgment as a matter of law.

         Accordingly, we reverse the summary judgment granting Zachary recovery against

Farm Bureau and render judgment declaring that Zachary take nothing against Farm

Bureau upon his claim of bystander liability.



                                                         Brian Quinn
                                                         Chief Justice


                                              2